Title: To James Madison from Thomas Bulkeley, 1 August 1801
From: Bulkeley, Thomas
To: Madison, James


					
						Sir
						Lisbon the 1st Augt. 1801
					
					I have now the honor to enclose you the State of our Trade with this Kingdom from the 1st. January to the 30th. June of the present year, also copies of Letters one received from our Consul at Tangier & the other through our Consul at Leghorn from our Consul at Tripoli as they contain information relative to the Tripoline forces, & advice of the arrival of our Squadron under Come. Dale the 1st. July at Gibraltar having sailed the 4th. following.  This day I had the honor to receive the Triplicate only of your respected favor of the 21 May.  Should the Squadron under Comodore Dale, or any part of it put into this Port, I shall be most ready to afford every aid and useful accomodation, and shall on all necessary occasions prevent any misunderstandings as to the object of the Expedition, and consideration which led to it by proper explanations.  The Brig Atlas so long detained in this Port was not restored ’till the 23rd. Ulto:  This unfortunate and unjust business proves more than a total loss to her owners; Our Consul in London has been acquainted with the conduct of the Captors Agents to sue for damages, should he consider it the interest of the Owners, being in possession of their full powers for that purpose.  Considering it my Duty to forewarn those Captains who persist in proceeding into the Mediterranean of the danger from Capture, I have officially wrote to them, copies of which are inclosed.
					Our Peace with Spain was made public here on the 20 Ulto as by the enclosed public Edict with the translation annexed to it.  I have the honor to be Sir Your most obdt. Servant
					
						Thomas Bulkeley
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
